Case: 12-11178       Document: 00512258965         Page: 1     Date Filed: 05/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 31, 2013
                                     No. 12-11178
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

BURVON KING, also known as Chocolate,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:92-CR-141-16


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Burvon King, federal prisoner # 21029-077, appeals the district court’s
denying his 18 U.S.C. § 3582(c)(2) sentence-reduction motion. (He has filed
several such motions previously.) King’s brief is virtually identical to the motion
filed in district court. The brief fails to identify any error in the denial of his
§ 3582(c)(2) motion. Although a pro se brief is afforded liberal construction, e.g.,
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993), when appellant fails to
identify any error in the district court’s analysis, it is the same as if appellant

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11178    Document: 00512258965      Page: 2   Date Filed: 05/31/2013

                                 No. 12-11178

has not appealed that issue, Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). King has abandoned the only issue on appeal
by failing to brief it adequately. E.g., Yohey, 985 F.2d at 224-25.
      AFFIRMED.




                                        2